

117 S2852 IS: Long-Term Care Veterans Choice Act
U.S. Senate
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2852IN THE SENATE OF THE UNITED STATESSeptember 27, 2021Ms. Sinema (for herself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to enter into contracts and agreements for the payment of care in non-Department of Veterans Affairs medical foster homes for certain veterans who are unable to live independently, and for other purposes. 1.Short titleThis Act may be cited as the Long-Term Care Veterans Choice Act.2.Secretary of Veterans Affairs contract authority for payment of care for veterans in non-Department of Veterans Affairs medical foster homes(a)Authority(1)In generalSection 1720 of title 38, United States Code, is amended by adding at the end the following new subsection:(h)(1)During the five-year period beginning on the date of the enactment of the Long-Term Care Veterans Choice Act, and subject to paragraph (3)—(A)at the request of a veteran for whom the Secretary is required to provide nursing home care under section 1710A of this title, the Secretary may place the veteran in a medical foster home that meets Department standards, at the expense of the United States, pursuant to a contract, agreement, or other arrangement entered into between the Secretary and the medical foster home for such purpose; and(B)the Secretary may pay for care of a veteran placed in a medical foster home before such date of enactment, if the home meets Department standards, pursuant to a contract, agreement, or other arrangement entered into between the Secretary and the medical foster home for such purpose. (2)A veteran on whose behalf the Secretary pays for care in a medical foster home under paragraph (1) shall agree, as a condition of such payment, to accept home health services furnished by the Secretary under section 1717 of this title.(3)In any year, not more than a daily average of 900 veterans receiving care in a medical foster home, whether placed before, on, or after the date of the enactment of the Long-Term Care Veterans Choice Act, may have their care covered at the expense of the United States under paragraph (1). (4)The prohibition under section 1730(b)(3) of this title shall not apply to a veteran whose care is covered at the expense of the United States under paragraph (1). (5)In this subsection, the term medical foster home means a home designed to provide non-institutional, long-term, supportive care for veterans who are unable to live independently and prefer a family setting..(2)Effective dateSubsection (h) of section 1720 of title 38, United States Code, as added by paragraph (1), shall take effect 90 days after the date of the enactment of this Act. (b)Ongoing monitoring of medical foster home program(1)In generalThe Secretary of Veterans Affairs shall create a system to monitor and assess the workload for the Department of Veterans Affairs in carrying out the authority under section 1720(h) of title 38, United States Code, as added by subsection (a)(1), including by tracking—(A)requests by veterans to be placed in a medical foster home under such section;(B)denials of such requests, including the reasons for such denials;(C)the total number of medical foster homes applying to participate under such section, disaggregated by those approved and those denied approval by the Department to participate;(D)veterans receiving care at a medical foster home at the expense of the United States; and(E)veterans receiving care at a medical foster home at their own expense.(2)ReportBased on the monitoring and assessments conducted under paragraph (1), the Secretary shall identify and submit to Congress a report on such modifications to implementing section 1720(h) of title 38, United States Code, as added by subsection (a)(1), as the Secretary considers necessary to ensure the authority under such section is functioning as intended and care is provided to veterans under such section as intended.(3)Medical foster home definedIn this subsection, the term medical foster home has the meaning given that term in section 1720(h) of title 38, United States Code, as added by subsection (a)(1). (c)Comptroller General reportNot later than each of three years and six years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report—(1)assessing the implementation of this section and the amendments made by this section;(2)assessing the impact of the monitoring and modifications under subsection (b) on care provided under section 1720(h) of title 38, United States Code, as added by subsection (a)(1); and(3)setting forth recommendations for improvements to the implementation of such section, as the Comptroller General considers appropriate.